Citation Nr: 0911698	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-05 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

1.  Entitlement to service connection for cervical spine 
degenerative disc disease, claimed as a back disorder.

2.  Entitlement to service connection for a low back 
disorder, to include as secondary to cervical spine 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

In April 2006, the appellant filed for entitlement to service 
connection for "a back condition."  In the July 2006 rating 
decision, the appellant's claim was captioned and evaluated 
as such.  In the subsequent statement and supplemental 
statements of the case, this claim was re-captioned and 
evaluated as entitlement to service connection for 
"mechanical low back pain and degenerative disc disease of 
the cervical spine, claimed as a back condition."  Despite 
being captioned as a single claim, mechanical low back pain 
and degenerative disc disease of the cervical spine were 
separately and distinctly developed in the statement and 
supplement statements of the case.  The Board finds that the 
issues are more appropriately captioned as characterized on 
the title page and will be addressed as such below.


FINDINGS OF FACT

1.  The appellant's current cervical spine degenerative disc 
disease did not manifest until many years after service and 
is not shown by the medical evidence of record to be related 
to his active duty service.

2.  The appellant's current low back disorder did not 
manifest until many years after service and is not shown by 
the medical evidence of record to be related to his active 
duty service, or causally related to or otherwise aggravated 
by a service-connected disability.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  A low back disorder was not incurred in, or aggravated 
by, active military service, may not be presumed to have been 
so incurred, nor is it proximately due to a service-connected 
disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  


VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the appellant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's April 2006 letter advised the appellant of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. at 485-486.  Further, the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  Thus, 
the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
appellant's service treatment records and his identified VA 
medical and private treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The appellant was afforded two VA 
examinations to determine the presence, etiology, and 
severity of any found neck or back disorder.  Moreover, the 
appellant's claims were referred to the Veterans' Health 
Administration for a medical opinion by an orthopedic 
specialist.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection for certain chronic diseases, 
including arthritis, will be presumed if they are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of inservice 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an inservice disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

Historically, the appellant served on active duty from 
February 1970 to December 1971.  His report of separation, 
Form DD 214, listed his inservice specialty as a Light 
Weapons Infantryman and also noted that he was awarded a 
Combat Infantryman Badge.  Herein, he is seeking service 
connection for cervical spine degenerative disc disease and a 
low back disorder, to include as secondary to cervical spine 
degenerative disc disease, incurred as a result of an 
inservice fall from a helicopter.

A longitudinal review of his service treatment records 
revealed that the appellant received treatment on November 9, 
1970 after five days of back pain.  Physical examination 
revealed marked tenderness over the right rhomboids.  The 
impression was muscle or tendon strain.  The appellant was 
prescribed Valium and Darvon to treat this condition and was 
restricted from guard duty and heavy lifting for a period of 
one week.  The appellant's service treatment records did not 
include follow-up treatment for this condition.  In December 
1971, the appellant's discharge examination was conducted and 
indicated that his spine was normal.

In October 1994, the appellant reported a history of 
developing stiffness and numbness in the right leg over the 
past year.  There was no history of an injury and the 
appellant reported that he had been in excellent general 
health, walking several miles each day.  Physical examination 
revealed that he walked in a very stiff-legged manner on the 
right, especially when first standing from a seated position.  
He had a slight reduction to pinprick in the mid thoracic 
level down the right side.  The impression was myelopathy, 
cervical or thoracic, progressive over a year without pain.  
Further, "[t]he most likely diagnosis was late onset 
demyelinating disease.  Other considerations such as 
compressive syndrome of the spinal cord or even an 
intramedullary spinal cord tumor [were] major 
possibilities."

A March 1997 treatment report indicated that the appellant 
was being seen for a re-evaluation for his back condition 
from 1994.  The appellant complained of continuing problems 
with his right leg on a progressive basis for the last 5 
years, possibly more.  No history of trauma was indicated.  A 
magnetic resonance imaging (MRI) scan, performed in October 
1994, was reviewed and revealed a large disc herniation at 
C5-6 with spinal cord flattening and increased T2 signal in 
the spinal consistent with spinal cord damage and edema.  
Physical examination revealed spasticity and weakness of the 
right leg, with some tightness of the right Achilles tendon.  
The impression was cervical spinal cord damage from a 
herniated central disc at C5-6 with spinal stenosis.

An April 1997 neurosurgical consultation report noted that an 
MRI scan of the cervical spine, performed in March 1997, 
revealed a central disc herniation with associated 
spondylosis mostly at C5-6 and bone spurring centrally and to 
the left at C6-7.  The neurologist opined that the appellant 
and cervical spine stenosis related to cervical spondylosis 
and superimposed disc herniation at C5-6.  The neurologist 
recommended that the appellant undergo a discectomy at both 
C5-6 and C6-7 with a central C6 corpectomy followed by strut 
graft fusion and plate.

A May 1997 operative report indicated that the appellant 
underwent a left anterior  cervical discectomy at C5-6 and 
C6-7, central C6 corpectomy, central inferior C5 corpectomy, 
C5-7 strut graft fusion with left anterior iliac crest bone 
graft harvest, and application of Synthes plat at C5-7.  The 
post-operative diagnosis was cervical spondylosis C5-6 and 
C6-7, with cervical spinal stenosis and cervical myelopathy.  
Post-surgical radiological examination of the cervical spine, 
performed in May 1997, revealed the appellant was status 
post-fusion of C5-7 with good alignment.

In December 1997, x-rays of the appellant's cervical spine 
revealed loosening of one of the interior screws of the 
anterior fusion plate when compared to the May 1997 results.

An April 2006 MRI scan revealed mild, multilevel cervical and 
upper thoracic disc degeneration with post-operative changes 
status post-C6 corpectomy and C5-7 interbody fusion, 
straightening of the normal cervical lordosis, and a mild 
cervicothoracic curve to the right.

In June 2006, the appellant underwent VA examination to 
determine the presence, severity, and etiology of any found 
back disorder.  The appellant reported that he experienced 
pain ranging from 0 to 8 on a 10-point scale, which occurred 
approximately once per month and lasted one or two days.  The 
appellant described this pain as "achy" in nature, with 
right leg and ankle radiculopathy.  Upon physical 
examination, the appellant's gait was antalgic with decreased 
weight bearing, right lower extremity, and his foot was in 
external rotation.  He was able to walk on his toes and 
heels, and could squat approximately 50 percent of the way 
and return to standing position.  He exhibited a non-tender 
spine throughout, but had mild tenderness of the right 
trochanter.  His back musculature was without spasms and was 
non-tender.  Sensory examination was intact for light touch 
and proprioception.  Motor examination revealed normal bulk 
and tone, strength of 5/5 proximally and distally in both 
lower extremities, including heel flexion/extension, knee 
flexion/extension, ankle dorisflection/plantar flexion, and 
extensor hallucis longus.  Radiological examination of the 
lumbrosacral spine revealed scoliosis convex to the left, 
retrolisthesis, narrowing at L3-4 and L4-5, and degenerative 
disc disease with osteophytic spurring at L1-2, L2-3, L3-4 
and L5-S1.  The diagnosis was mechanical low back pain and 
scoliosis convex to the left with multilevel degenerative 
disc disease.  The examiner continued,

In my medical opinion, it is less likely 
as not that the [appellant's] low back 
condition is secondary to injury 
sustained while in active military 
service.  The [appellant] was injured on 
11/19/70 and was on a profile for a 
brief period of time.  He returned to 
the field within three days.  Separation 
examination was negative for problems 
referable to the he [sic] back.  In my 
medical opinion it is less likely as not 
therefore that his back condition is 
secondary to his military service.

Although the VA examiner provided the above etiological 
opinion regarding the appellant's back disorder, the 
resulting report erroneously indicated that the appellant had 
no prior history of back surgery.

In October 2006, the appellant underwent a second VA 
examination of the spine.  As reported by the appellant, he 
began having problems with his neck and right side in the mid 
1990's.  At that time, his condition was thought to be a 
muscle or tendon strain.  The appellant reported pain 
associated with said strain resolved and that he had no 
problems with his neck, no radiation of pain, and no flare-
ups since.  When asked whether or not he thought his current 
back disorder was related to his active service, the 
appellant replied that he "did not think so."  Following a 
physical examination, the diagnosis was status post-anterior 
cervical fusion with degenerative disc disease.  The examiner 
opined that "it would be purely speculative to nexus a 
relationship between the [appellant's] current neck condition 
and [the] reported incident in the military in the early 
1970's."  The resulting examination report indicated that 
medical records were not available for contemporaneous 
review.

In April 2007, the appellant's private physician, S.P. Seltz, 
M.D., submitted a treatment summary letter.  This letter 
indicated that the appellant had degenerative disc disease of 
the neck and lower back.  As stated by Dr. Seltz,


Given the [appellant's] history of 
degenerative disc disease in the neck, I 
think it is more likely than not that he 
has degenerative disc disease of his 
lower back as well, due to his service 
related injury, which is contributing to 
his low back pain...To summarize, I do 
feel that [the appellant's] injury in 
Vietnam more likely than not is related 
to his current back pain in view of his 
prior history.

In a January 2008 letter, the appellant's sister, [redacted], 
Ph.D., noted that the appellant was very physically active 
before entering military service and that he participated in 
a variety of athletics.  She further stated,

"[u]pon [the appellant's] return, the 
change in his level of physical 
activity was almost immediate 
noticeable.  For many years he walked 
with a very noticeable limp.  It has 
seemed difficult for his to identify if 
the discomfort that caused the limp was 
coming from his knee or his hip."

She also noted that he a problem with his neck that required 
a surgery involving the fusion of two cervical vertebrae, but 
did not indicate a date of onset for this condition.

During the March 2008 Board hearing, the appellant testified 
about his inservice fall from the helicopter in November 
1970.  After being transported away from frontline positions, 
the appellant received treatment for a muscle or tendon 
strain.  He remained in Vietnam for 8 months following the 
fall, during which time the appellant testified that he did 
not recall being bothered by back pain.  Upon discharge from 
active service in December 1971, the appellant testified that 
he did not complain of a back or neck injury because he was 
not then experiencing any symptoms.  The appellant further 
testified that he was not bothered by a back disorder until 
"the late 80's," which manifested as problems with his 
right leg.  It was ultimately determined that the vertebrae 
of the appellant's cervical spine were impinging his spinal 
cord causing radiculopathy.  For this condition, the 
appellant testified that he underwent surgery in 1996 or 1997 
to fuse three discs together.  The appellant also testified 
that after his military service, he noticed pain and/or 
stiffness after engaging in physical activity.  These 
symptoms eventually forced the appellant to refrain from 
physical activity, which, in his opinion, delayed the 
manifestation of his back and neck disorders.

In September 2008, the Board requested the Veterans' Health 
Administration to arrange for an orthopedic specialist to 
provide an advisory opinion with respect to the etiology of 
the appellant's current low back and cervical spine 
disorders.  In December 2008, the Chief of the Orthopedic 
Section of the Department of Surgery at the VA Medical Center 
in Oklahoma issued an opinion after reviewing the appellant's 
inservice and post-service treatment records.  The VA 
specialist stated that the orthopedic diagnosis that best 
described the appellant's cervical spine disorder was a 
cervical disc herniation with apparent impingement of his 
spinal cord, that was treated in 1997 with a corpectomy of 
C6, with an anterior fusion from C5 to C7.  The orthopedic 
diagnosis that best described the appellant's low back 
disorder was degenerative lumbar spondylosis with a scoliotic 
curvature, and some degree of retrolisthesis of his lower 
back.

The VA specialist opined that it was not at least as likely 
as not that the current cervical spine disorder had either 
their clinical onset during the appellant's military service 
from February 1970 to December 1971 and were not causally 
related to his documented in-service back injury in November 
1970.  The VA specialist stated that there was no evidence in 
the medical records that his jumping from the helicopter in 
November 1970 resulted in his cervical spine disability.

The VA specialist opined that it was not at least as likely 
as not that the current low back disorders had either their 
clinical onset during the appellant's military service from 
February 1970 to December 1971 and were not causally related 
to his documented in-service back injury in November 1970.  
The VA specialist also opined that his current low back 
disorders were not caused or aggravated by the current 
cervical spine disorder."  The VA specialist stated that 
there was no evidence in the medical records that the 
appellant's chronic low back disability either began during 
his military service or was aggravated by his back injury in 
November 1970.


After reviewing the evidence of record, the Board finds that 
service connection is not warranted for either cervical spine 
degenerative disc disease or a low back disorder, to include 
as secondary to cervical spine degenerative disc disease.

Initially, while he was treated for an inservice injury 
resulting in a muscle or tendon strain, the appellant's 
separation examination was negative for a back or neck 
disorder.  Moreover, even accepting that the appellant's 
condition manifested sometime in the late 1980's, as 
testified to by the appellant during the March 2008 Board 
hearing, a more than 15 year time gap exists between his 
discharge from active service and that manifestation.  This 
period without complaints or treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claims herein.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the appellant failed to 
provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).

With respect to the statement from the appellant's sister, 
she did not offer any affirmative evidence as to the timing 
of incurrence of the appellant's neck or back condition.  
Thus, her statement lacked the specificity necessary to be 
probative in this matter.  Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992)(finding that evidence favorable to the 
appellant's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service is insufficient to establish service connection).

The appellant's statements are considered competent evidence 
about what he experienced; for example, his statements are 
competent evidence as to the circumstances surrounding his 
inservice fall and the symptoms he has experienced since that 
fall.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
However, the appellant's statements are not competent 
evidence to establish a causal relationship between his 
active service and either his current cervical spine 
degenerative disc disease or his current low back disorder, 
nor are the appellant's statement competent evidence to 
establish a causal relationship between his current cervical 
spine degenerative disc disease and current low back 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).


The Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  As found by the VA specialist in 2008, the 
appellant's current cervical spine degenerative disc disease 
was not related to his active service, to include the 
appellant's November 1970 fall and his current low back 
disorder was not related to his active service, nor was it 
caused or aggravated by his cervical spine degenerative disc 
disease.

Although there are conflicting medical opinions, the Board 
finds the medical opinions offered by the VA specialist in 
the September 2008 advisory opinion are more probative than 
the other medical opinions of record.  The private medical 
report from Dr. Seltz did not include a rationale for his 
opinion and did not comment on the fact that the appellant's 
separation examination report was negative for a back or neck 
disorder, nor did he address the more than 15 year time gap 
between the appellant's discharge and first manifestation of 
his current neck and/or back disorder.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998) (finding that the 
failure of the physician to provide a basis for his/her 
opinion goes to the weight or credibility of the evidence); 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (finding 
that the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"). 

In addition, the June 2006 VA examination erroneously stated 
that the appellant had not previously undergone surgery.  The 
October 2006 VA examination indicated that medical records 
were not available for contemporaneous review.  As such, the 
Board finds the VA specialist advisory opinion in 2008 is of 
the greatest probative value.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Thus, the evidence does not establish that the appellant's 
current cervical spine degenerative disc disease is related 
to his active military service.  As the preponderance of the 
evidence is against this claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Further, throughout the course of this appeal, the appellant 
has claimed that his current low back disorder is due to his 
cervical spine degenerative disc disease.  Given that the 
Board has found that service connection for cervical spine 
degenerative disc disease is not warranted and that the 
evidence of record does not relate the appellant's current 
low back disorder to another service-connected disability, 
service connection for a low back disorder secondary to a 
service-connected disability is not warranted.  38 C.F.R. 
§ 3.310.  Moreover, the evidence of record does not 
demonstrate that the appellant's current low back disorder is 
related to his active military service.  Thus, service 
connection for a low back disorder is not warranted on a 
direct basis.  See Hickson, 12 Vet. App. 253; Pond, 12 Vet. 
App. 346.

In the absence of competent medical evidence that a low back 
disorder is related to the appellant's active service or was 
caused or aggravated by a service-connected disability, the 
preponderance of the evidence is against the appellant's 
service connection claim for.  As such, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a cervical spine degenerative disc 
disease is denied.

Service connection for a low back disorder, to include as 
secondary to cervical spine degenerative disc disease, is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


